UNITED STATES DISTRICT COURT
DISTRICT OF MINNESOTA
Criminal No. 18-35 (JRT/TNL)
UNITED STATES OF AMERICA,

Plaintiff, PLEA AGREEMENT AND
SENTENCING STIPULATIONS

v.
MATTHEW SCOTT WHITE,
Defendant.

The United States of America and defendant Matthew Scott White (hereinafter
referred to as the “defendant”) agree to resolve this case on the terms and conditions
that follow. This plea agreement binds only the defendant and the United States
Attorney’s Office for the District of Minnesota. This agreement does not bind any
other United States Attorney’s Office or any other federal or state agency.

1. Charges. The defendant agrees to plead guilty to Count Two of the
Indictment, which charges the defendant with Bank Fraud, in violation of Title 18,
United States Code, Section 1344(2). The defendant fully understands the nature
and elements of the crime with which he has been charged. At the time of sentencing,
the government agrees to move to dismiss the remaining counts of the Indictment.

2. Factual Basis. The defendant is pleading guilty because he is in fact
guilty of Count Two of the Indictment. In pleading guilty, the defendant admits the
following facts and that those facts establish his guilt beyond a reasonable doubt and

constitute relevant conduct pursuant to the United States Sentencing Guidelines:

 
 

 

Beginning at least in September 2016 until January 27, 2017, in the State and
District of Minnesota, the defendant engaged in an ongoing bank fraud and
aggravated identity theft scheme. As part of the defendant’s fraudulent scheme, he
stole U.S. mail, including outgoing personal checks and identity documents contained
therein. The defendant worked with others, including his girlfriend Jodean Taylor,
to carry out his scheme. The defendant stole U.S. mail, personal checks, and identity
documents from a variety of locations, including from residential mailboxes, from
cars, and from apartment buildings. The defendant then used commercial check
printing software to make counterfeit checks, where the account owner information
in the upper left corner of the check reflected the defendant’s real or alias names but
the routing and bank account information was that contained in the stolen check.
The defendant used these counterfeit checks at a variety of retail establishments.

As to Count Two of the Indictment, on or about December 31, 2016, the
defendant broke into the administrative office of The View at Long Lake Apartments,
an apartment complex in New Brighton, Minnesota. The defendant stole mail from
that location, including several paid checks. One of the stolen checks was a Wells
Fargo Bank check (account number ending in 3617) of victim C.G. The defendant
used C.G.’s stolen check to create a counterfeit check in the defendant’s name that
contained the routing and bank account information from victim C.G.’s Wells Fargo
Bank account. On January 17, 2017, the defendant used the counterfeit check, which
he wrote out in the amount of $131.69, to buy retail items at a Target store in

Shoreview, Minnesota. The defendant signed the counterfeit check and was captured
on surveillance video passing the counterfeit check. C.G. did not give the defendant
permission to counterfeit or negotiate C.G.’s check. Additionally, at the relevant
times, Wells Fargo Bank was insured by the Federal Deposit Insurance Corporation
(FDIC).

The defendant agrees and admits that he executed the above-referenced
scheme numerous times between September 2016 and January 27, 2017. The
defendant admits that his scheme involved more than ten victims and that the total
loss for purposes of the sentencing guidelines calculations was approximately
$70,412.04 (i.e, more than $40,000 but not more than $95,000). U.S.S.G. §
2B1.1(b)(1)(D).

3, Waiver of Pretrial Motions. The defendant understands and agrees
that the defendant has certain rights to file pre-trial motions in this case. As part of
this plea agreement, and based upon the concessions of the United States within this
plea agreement, the defendant knowingly, willingly, and voluntarily gives up the
right to file pre-trial motions in this case.

4, Statutory Penalties. The defendant understands that Count Two of
the Indictment (Bank Fraud, in violation of Title 18, United States Code, Section
1344(2)) carries the following maximum statutory penalties:

a. a maximum of 30 years in prison;
b. a maximum supervised release term of 5 years;
c. a maximum fine of $1,000,000;

d. restitution as agreed to by the parties in this agreement; and
 

 

e. a mandatory special assessment of $100.

5. Revocation of Supervised Release. The defendant understands that
if he were to violate any condition of supervised release, the defendant could be
sentenced to an additional term of imprisonment up to the length of the original
supervised release term, subject to the statutory maximums set forth in 18 U.S.C.
§ 3583.

6. Guidelines Calculations. The parties acknowledge that the
defendant will be sentenced in accordance with 18 U.S.C. § 3551, et seg. Nothing in
this plea agreement should be construed to limit the parties from presenting any and
all relevant evidence to the Court at sentencing. The parties also acknowledge that
the Court will consider the United States Sentencing Guidelines in determining the
appropriate sentence and stipulate to the following guidelines calculations:

a. Base Offense Level. The parties agree that the base offense level
is 7. U.S.S.G. § 2B1.1(a)(1).

b. Specific Offense Characteristics. The parties agree that the
offense level should be increased by 6 levels because the loss
exceeded $40,000 but did not exceed $95,000. U.S.S.G. §
2B1.1(b)(1)(D). The parties agree that the offense level should be
increased by 2 levels because the offense involved ten or more
victims. U.S.S.G. § 2B1.1(b)(2)(A)G). The parties agree that no
other specific offense characteristics apply.

C. Chapter 3 Adjustments. The parties agree that no Chapter 3
adjustments apply.

d. Acceptance of Responsibility. The government agrees to
recommend that the defendant receive a 2-level reduction for
acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a).
Whether the reduction will be imposed shall be determined by the
Court in its discretion. However, the defendant understands and
agrees that the government’s recommendations are conditioned

4

 

 
 

upon the following: (1) the defendant testifies truthfully during
the change of plea and sentencing hearings; (2) the defendant
provides full, complete and truthful information to the United
States Probation Office in the pre-sentence investigation; and (8)
the defendant engages in no conduct inconsistent with acceptance
of responsibility before the time of sentencing.

Criminal History Category. The parties believe that, at the time
of sentencing, the defendant will fall into Criminal History
Category VI. U.S.S.G. § 4A1.1. This does not constitute a
stipulation, but a belief based on an assessment of the
information currently known. The defendant’s actual criminal
history and related status will be determined by the Court based
on the information presented in the Presentence Report and by
the parties at the time of sentencing. The defendant understands
that if the presentence investigation reveals any prior adult or
juvenile sentence which should be included within his criminal
history under the U.S. Sentencing Guidelines, the defendant will
be sentenced based on his true criminal history category, and he
will not be permitted to withdraw from this Plea Agreement.
U.S.S.G. § 4A1.1.

Guidelines Range. If the adjusted offense level is 13, and the
criminal history category is VI, the Sentencing Guidelines range
is 33 to 41 months of imprisonment.

Fine Range. If the adjusted offense level is 13, the Sentencing
Guidelines fine range is $5,500 to $55,000. U.S.S.G. § 5E1.2(c)(8).

Supervised Release. The Sentencing Guidelines require a term of
supervised release of at least two but not more than five years.
U.S.S.G. § 5D1.2(a)(2).

Sentencing Recommendation and Departures. The
parties agree that sentencing should be set out a minimum

of twelve months from the entry of the defendant’s guilty
plea. If the defendant has any adjudicated pretrial
infractions during this time: period, including but not
limited to positive drug tests, the parties agree that the
Court should promptly schedule a sentencing hearing and
that a sentence of at least twenty-four months of
incarceration would be the appropriate sentence in this
case. However, if the defendant does not incur any
adjudicated pretrial infractions during this time period,

5
 

 

the parties have the right to make a motion for
departure(s) from the applicable Guidelines range, to
oppose any such motion made by the opposing party, and
to argue for a sentence outside the applicable Guidelines
range.

7. Discretion of the Court. The foregoing stipulations are binding on the
parties, but do not bind the Court. The parties understand that the Sentencing
Guidelines are advisory and their application is a matter that falls solely within the
Court’s discretion. The Court may make its own determination regarding the
applicable Guidelines factors and the applicable criminal history category. The Court
may also depart from the applicable Guidelines range. If the Court determines that
the applicable guideline calculations or the defendant’s criminal history category is
different from that stated above, the parties may not withdraw from this agreement,
and the defendant will be sentenced pursuant to the Court’s determinations.

8. Special Assessment. The Guidelines require payment of a special
assessment in the amount of $100 for each felony count of which the defendant is
convicted, pursuant to Guideline § 5E1.3. The defendant agrees to pay the $100
special assessment prior to sentencing.

9. Restitution and Disclosure of Assets. The defendant understands
and agrees that the Mandatory Victim Restitution Act, Title 18, United States Code,
Section 3663A, applies and that the Court is required to order the defendant to make
restitution to the victims of his crimes. The defendant and the government agree
that, as a result of the transaction the defendant carried out in furtherance of his

bank fraud and the defendant’s other fraudulent transactions, the defendant owes
restitution in the amount of $28,769.51. The defendant agrees not to oppose the
Court’s entry of an order that he pay restitution in that amount. The defendant will
fully and completely disclose to the United States Attorney’s Office the existence and
location of any assets in which the defendant has any right, title, or interest. The
defendant agrees to assist the United States in identifying, locating, returning, and
transferring assets for use in payment of restitution and fines ordered by the Court.
The defendant agrees to complete a financial statement fully and truthfully before
the date of sentencing.

10. Forfeiture. The defendant agrees to forfeit all property, real or
personal, which constitutes or is derived from proceeds traceable to Count Two of the
Indictment. The government reserves its right to seek the direct forfeiture of specific
assets, a money judgment forfeiture against the defendant, and the forfeiture of
substitute property pursuant to 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

11. Waiver of Trial Right. The defendant understands that he has the
right to persist in a plea of not guilty to the charges against him, and if he does, he
would have the right to a public and speedy trial. The defendant understands that
by pleading guilty he surrenders this right.

12. Waivers of Appeal and Collateral Attack. The defendant
understands that 18 U.S.C. § 3742 affords the defendant the right to appeal the

sentence imposed in this case. Acknowledging this right, and in exchange for the

concessions made by the United States in this plea agreement, the defendant hereby

 
 

 

waives all rights conferred by 18 U.S.C. § 3742 to appeal the defendant’s sentence if

the Court imposes a sentence at or below 41 months of imprisonment. In exchange,
the United States waives its right to appeal the sentence unless the sentence of
imprisonment is less than 33 months of imprisonment. In addition, the defendant
expressly waives the right to petition under 28 U.S.C. § 2255. However, the waivers
noted above shall not apply to a post-conviction collateral attack or direct appeal
based on a claim of ineffective assistance of counsel. The defendant has discussed
these rights with the defendant’s attorney. The defendant understands the rights
being waived, and the defendant waives these rights knowingly, intelligently, and
voluntarily.

13. FOIA Requests. The defendant waives all rights to obtain, directly or
through others, information about the investigation and prosecution of this case
under the Freedom of Information Act and the Privacy Act of 1974, 5 U.S.C. §§ 552,

552A.

 
14. Complete Agreement. This, along with any agreement signed by the
parties before entry of the plea, is the entire agreement and understanding between
the United States and the defendant.

ERICA H. MacDONALD
United States Attorney

Date:__ 3/8/19 Mee -——

BY: MELINDA A. WILLIAMS
ssistant United States Attorney

Date \v Ws
\ \ MATTHEW SCOTT WHITE

efendant

z/e) 4 hv 4.

KEALA C. EDE, Esq.
Counsel for Defendant

Date:

 

 
